Citation Nr: 0515225	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to burial benefits and a plot allowance.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the 
appellant, the veteran's surviving spouse, was not entitled 
to the claimed benefits.  The appellant perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  The veteran died in August 2003.

2.  At the time of his death the veteran was not entitled to 
compensation or pension, he did not have a claim for 
compensation or pension pending at the time of his death, his 
death was not caused by a service-connected disability, his 
body is not being held by a state or political subdivision, 
he did not die in a VA medical facility, nor was he traveling 
under VA authorization.


CONCLUSION OF LAW

Eligibility for burial benefits and a plot allowance is not 
shown as a matter of law.  38 U.S.C.A. §§ 2302, 2303, 2307 
(West 2002); 38 C.F.R. §§ 3.1600, 3.1605 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and to assist claimants 
in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after November 9, 2000, the date of enactment, or filed 
before the date of enactment and pending before VA on that 
date.  See VAOPGCPREC 7-03.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
the provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Court has also held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In the 
instant case the facts are not in dispute; resolution of the 
appellant's appeal is dependent on interpretation of the 
statute and regulation pertaining to eligibility for burial 
benefits and the plot allowance.  VA has no further duty, 
therefore, to notify her of the evidence needed to 
substantiate her claim, or to assist her in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid her in substantiating the 
appeal.
Analysis

Burial benefits are payable if the deceased veteran was in 
receipt of compensation or pension, or would be but for the 
receipt of military retirement pay, or if the veteran had a 
claim for compensation or pension pending at the time of his 
death and there is sufficient evidence of record to support 
an award of benefits.  A burial allowance is also payable if 
the deceased was a veteran of any war, or was released from 
active duty due to a disability incurred in or aggravated by 
active duty, whose body is held by a state or political 
subdivision of any state.  Burial benefits will also be paid 
if death was caused by a service-connected disability, if the 
veteran died in a VA facility, or if the veteran died while 
traveling under proper prior authorization at VA expense for 
the purpose of examination, treatment, or care.  38 U.S.C.A. 
§§ 2302, 2303, 2307 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 
(2004).  

A plot or internment allowance is payable if the deceased 
veteran is eligible for the burial allowance; or if the 
veteran served during a period of war and the criteria for 
payment based on his burial in a state veteran's cemetery are 
met; or the veteran was discharged from active military 
service for a disability incurred or aggravated in the line 
of duty; and the veteran is not buried in a national cemetery 
or other cemetery under the jurisdiction of the United 
States.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. 
§ 3.1600(f) (2004).

The evidence shows that the veteran died in August 2003.  At 
the time of his death he had not claimed entitlement to any 
VA benefits.  There is no indication that his body was held 
by a state or political subdivision of any state, or that his 
death due to congestive heart failure was related to his 
military service.  He did not die in a VA medical facility, 
nor was he traveling under proper authorization at VA 
expense.  In addition, he was not buried in a state veteran's 
cemetery, he was not discharged from service for a disability 
incurred or aggravated in the line of duty, and he was not 
buried in a national cemetery.

The appellant contends that she should be eligible for the 
burial benefits and plot allowance because the veteran served 
honorably during World War II, he was proud of his service, 
and he had never taken advantage of the benefits to which he 
was eligible.  Although her assertions may be true, 
unfortunately those facts do not establish a legal basis for 
paying the benefits she has claimed.  The Board cannot 
authorize the payment of benefits that are not allowed by 
law, and the law in this case precludes her eligibility.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of 
monetary benefits must be authorized by statute).  Because 
the facts as asserted by the appellant do not indicate that 
the criteria for entitlement are met, the claim of 
entitlement to burial benefits and the plot allowance is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied as a matter of law).


ORDER

The claim of entitlement to burial benefits and the plot 
allowance is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


